Exhibit 10.1
 


 
RESTRICTED STOCK AGREEMENT
 
THIS AGREEMENT (this “Agreement”), between KBW, Inc., a Delaware corporation
(the “Company”), and [EMPLOYEE NAME] (the “Employee”), dated February 29, 2012
(the “Grant Date”).
 
W I T N E S S E T H
 
In consideration of the mutual promises and covenants made herein and the
mu­tual benefits to be derived herefrom, the parties hereto agree as follows:
 
1.
Grant, Vesting and Forfeiture of Restricted Stock.

 
(a)           Grant.  Subject to the provisions of this Agreement (including the
Period of Restriction set forth herein) and to the provisions of the KBW, Inc.
2009 Incentive Compensation Plan (the “Plan”), the Company hereby grants to the
Employee on the Grant Date [NUMBER] shares of common stock of the Company, par
value $0.01 per share (the “Restricted Stock”).  All capitalized terms used
herein, to the extent not defined, shall have the meaning set forth in the Plan.
 
(b)           Vesting during the Period of Restriction.  On February 21, 2012,
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), by duly adopted resolutions, established certain performance
criteria which must be satisfied as set forth in this section (b) with respect
to the future scheduled lapse of any Period of Restriction applicable to the
shares of Restricted Stock being granted pursuant to this Award (the
“Performance Criteria”).  Subject to the terms and conditions of this Agreement
and those of the Plan, the Period of Restriction applicable to the total number
of Shares of Restricted Stock shall commence on the Grant Date and shall lapse
with respect to one-third (1/3) of such total number of Shares on February 23,
2013, February 23, 2014 and February 23, 2015, respectively, provided that with
respect to each such installment, the Performance Criteria shall at such dates
have been satisfied, as certified in writing by the Committee or as reflected in
resolutions duly adopted by the Committee, and provided further that, if the
Period of Restriction does not lapse with respect to any of the February 23,
2013, February 23, 2014 or February 23, 2015 installments because the
Performance Criteria were not satisfied  for the preceding calendar year, then
the Period of Restriction shall lapse as to such installment or installments on
February 23, 2015 if the  aggregate Performance Criteria for calendar years
2012, 2013 and 2014 has been satisfied.  If, with respect to any such
installment the Period of Restriction had not previously lapsed on its scheduled
date, if such aggregate Performance Criteria has not been satisfied, then any
such installment or installments shall be forfeited on February 23, 2015.
 
(c)           Forfeiture upon Termination of Employment; Accelerated Vesting
upon Termination Due to Death or Disability.  Upon the Employee’s Termination
for any reason (other than due to the Employee’s Retirement (as defined below),
death or Disability) during the Period of Restriction, all Shares of Restricted
Stock subject to the Period of Restriction and not theretofore vested in
accordance herewith shall be forfeited.  Upon the Employee’s Termination during
the Period of Restriction due to the Employee’s death or Disability, the Period
of
 
 
 

--------------------------------------------------------------------------------

 
 
Restriction applicable to the Shares of Restricted Stock not theretofore
forfeited in accordance herewith shall lapse, and such Shares of Restricted
Stock shall become free of all restrictions and become fully vested.  Upon the
Employee’s Termination during the Period of Restriction upon Retirement (as
defined below), the Period of Restriction applicable to the Restricted Stock
shall continue, and the Period of Restriction shall continue to potentially
lapse and such Restricted Stock shall continue to potentially vest according to
the vesting schedule specified in Section 1(b) hereof.  Nothing in this
Agreement or the Plan shall confer upon the Em­ployee any right to continue in
the employ of the Company or any Subsidiary or Affiliate or interfere in any way
with the right of the Company or any Subsidiary or Affiliate to terminate the
Employee’s employment at any time.
 
As used herein, “Retirement” shall mean the termination of employment with
the  Company or any Subsidiary or Affiliate of the Company, provided that the
Employee has (a) reached the age of 60 or older, or (b)(i) served as an employee
for a sufficient number of years that the sum of such Employee’s age and the
number of years served by such Employee as an employee is equal to or greater
than 65, and (ii) entered into the two-year Non-competition/Non-solicitation
agreement with the Corporation in the form set forth on Exhibit B to the
Stockholders’ Agreement, dated as of October 30, 2006 between the Corporation
and the Stockholders set forth therein or in such other form having terms as the
Corporation shall, in its sole discretion, deem acceptable.
 
(d)           Vesting upon Change in Control.  In the event of a Change in
Control before the Period of Restriction has lapsed on any shares of the
Restricted Stock, the restrictions applicable to the Restricted Stock during
such Period of Restriction shall lapse and such Restricted Stock shall become
free of all restrictions and become fully vested and transferable in full, in
the manner set forth in Section 15.2 of the Plan.


 
2.
Issuance of Shares.

 
During the Period of Restriction, the Restricted Stock may be evidenced by a
stock certificate or certificates as set forth in Section 4 below or by a
book-entry in the records of the Bank of New York Mellon (the “Transfer Agent”)
in the Employee’s name, which shall be subject to a stop transfer order
consistent with this Agreement and the Plan and the legend set forth in Section
4 hereof.  Subject to Section 8 hereof (pertaining to the withholding of taxes),
as soon as practicable after the applicable portion of the Period of Restriction
lapses (provided there has been no prior forfeiture of the Restricted Stock
pursuant to the terms of this Agreement and the Plan), the Company shall issue
(or cause to be delivered) the Shares of Restricted Stock becoming vested upon
such lapse to the Employee or to Employee’s personal representative, in
book-entry or  certificate form.  Such Shares shall be free of restrictions or
restrictive legends making reference to this Agreement, except that such Shares
shall be subject to any restrictions required under the federal securities laws
or as otherwise provided by Section 7 hereof.  Notwithstanding the foregoing,
the Company shall be entitled to hold the Shares of Restricted Stock that have
vested until the Company or the Transfer Agent shall have received from the
Employee a duly executed Form W-9 or W-8, as applicable.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.
Non-transferability of the Restricted Stock.

 
During the Period of Restriction, the Shares of Restricted Stock shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge or otherwise.  Any purported or attempted transfer of such
Shares or such rights shall be null and void.
 
4.
Rights as a Stockholder.

 
Except as otherwise specifically provided in this Agreement, during the Period
of Restriction the Employee shall have all the rights of a stockholder with
respect to the Restricted Stock, including without limitation the right to vote
the Restricted Stock and the right to receive any dividends with respect
thereto.  If the Company declares and pays cash dividends on the Shares during
the Period of Restriction, the Employee shall be paid such dividends with
respect to such Shares at such time as such dividends are paid to holders of
Shares generally.
 
5.
Certificates.

 
Any certificates representing the Shares of Restricted Stock as originally
issued or from time to time issued during the Period of Restriction shall bear
the following legend:
 
The Shares represented by this stock certificate have been granted as restricted
stock under a Restricted Stock Agreement between the registered holder of these
Shares and KBW, Inc. (the “Company”).  The Shares represented by this stock
certificate may not be sold, exchanged, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until the restrictions set
forth in the Restricted Stock Agreement between the registered holder of these
Shares and the Company shall have lapsed.
 
6.
Payment of Transfer Taxes, Fees and Other Expenses.

 
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of Shares received by an Employee in
connection with the Restricted Stock, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.
 
7.
Other Restrictions.

 
(a)           The Restricted Stock shall be subject to the requirement that, if
at any time the Company shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or fed­eral law, or (ii) the consent or approval of
any government regulatory body, or (iii) an agreement by the Employee with
respect to the disposition of Shares is necessary or de­sirable as a condition
of, or in connection with, the delivery or purchase of Shares pursuant thereto,
then in any such event, the grant of Restricted Stock shall not be effective
unless such listing, registration, qualification, consent, approval or agreement
shall have been effected or obtained free of any conditions not acceptable to
the Company.
 
(b)           The Employee acknowledges that the Employee is subject to the
Company’s policies regarding compliance with securities laws, including but not
limited to its
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Insider Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, the Employee shall be required to
obtain pre-clearance prior to purchasing or selling any of the Company’s
securities, including any Shares issued upon vesting of the Restricted Stock,
and may be prohibited from selling such Shares other than during an open trading
window.  The Employee further acknowledges that, in its discretion, the Company
may prohibit the Employee from selling such Shares even during an open trading
window if the Company has concerns over the potential for insider trading.
 
8.
Taxes and Withholding.

 
No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income or
employment or other tax purposes with respect to any Restricted Stock, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount.  The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 8, and the Company
shall, to the extent permitted by law, have the right to deduct or cause to be
deducted by the Transfer Agent any such taxes from any payment otherwise due to
the Employee, including the delivery of the Restricted Stock that gives rise to
the withholding requirement.
 
9.
Notices.

 
All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
 
If to the Employee:
 
At the most recent address
on file at the Company.


If to the Company:
 
KBW, Inc.
787 Seventh Avenue
New York, New York 10019
Attention:  Mitchell B. Kleinman, Esq.
Executive Vice President and General Counsel
Facsimile:  (212) 541-6668


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9.  Notices and
communications shall be effective when actually received by the
addressee.  Notwithstanding the foregoing, the Employee consents to electronic
delivery of documents required to be delivered by the Company under the
securities laws.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
10.
Effect of Agreement.

 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.
 
11.
Consent to Jurisdiction.

 
Any and all disputes, controversies or claims arising under or out of this
Agreement, including without limitation any issues involving the enforcement or
interpretation of any of the provisions of this Agreement and/or relating to or
concerning the Restricted Stock awarded under this Agreement, shall be finally
settled by arbitration in New York City before, and in accordance with the rules
then obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the
NYSE declines to arbitrate the matter, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.
 
12.
Severability.

 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
13.
Conflicts and Interpretation.

 
In the event of any conflict between this Agreement and the Plan, the Plan shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) establish, adopt, amend,
waive and/or rescind rules and regulations relating to the Plan, and (c)
exercise all such other authorities, take all such other actions and make all
such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.
 
14.
Amendment.

 
The Committee may modify, amend or waive the terms of this Restricted Stock
award, including this Agreement, prospectively or retroactively, subject to the
terms and conditions of the Plan.  The waiver by either party of compliance with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
 
15.
Headings.

 
The headings of paragraphs herein are included solely for convenience of
refer­ence and shall not affect the meaning or interpretation of any of the
provisions of this Agree­ment.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
16.
Counterparts.

 
This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
  IN WITNESS WHEREOF, as of the Grant Date above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
 
 
 

  KBW, INC.       By:       Mitchell Kleinman     Executive Vice President and  
  General Counsel

 
 






AGREED AND ACCEPTED, as of the Grant Date




By:  _______________________________________
Name of Employee:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------